IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00365-CR

DARREL WAYNE WASHINGTON A/K/A
DARRELL WAYNE WASHINGTON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-1691-C1


                                       ORDER


      The reporter’s record in this appeal was originally due on December 9, 2013. On

motion by the reporter, an extension to file the reporter’s record was granted. The

reporter has now requested a 60 day extension to file the reporter’s record.

      The reporter’s motion is granted in part and denied in part. The reporter is

granted a 30 day extension to file the reporter’s record. The reporter’s request for a 60
day extension is denied without prejudice of requesting another extension if

circumstances require.

       The reporter’s record due date is extended to June 20, 2014.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part and denied in part
Order issued and filed June 19, 2014




Washington v. State                                                    Page 2